Citation Nr: 1530990	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-00 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected fibromyalgia with irritable bowel syndrome.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1999 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to the claims on appeal.

A review of the Veteran's electronic claims file revealed a copy of a July 2015 brief from the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay in this appeal, it is constrained by the fact that proper adjudication requires further development with respect to the appealed claims.

The Veteran contends that his service-connected fibromyalgia with irritable bowel syndrome and major depressive disorder are worse than currently reflected by his respective evaluations of 20 percent and 10 percent.

VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  

The Veteran's last examinations for both of his service-connected disorders were in August 2009, almost six years ago.  In a statement submitted in December 2010, the Veteran asserted that his disorders have worsened since the last examination.  Specifically, and with respect to his irritable bowel syndrome, the Veteran indicated that his episodes of diarrhea have increased to between 5 and 10 times a day; at the time of his last examination, he reportedly experienced an average of 3-4 daily episodes.  With respect to his major depressive disorder, the Veteran described periods of increased symptomatology and distress subsequent to the 2009 examination.  The Veteran also asserted that the 2009 VA examination reports did not accurately reflect the nature and severity of the symptoms associated with both conditions.

In light of the Veteran's December 2010 statement, and the request for new examinations in the July 2015 brief from his representative, he should be afforded a new VA examination in order to ascertain the current level of severity of his service-connected fibromyalgia with irritable bowel syndrome and major depressive disorder.

Additionally, as this case must be remanded for the foregoing reasons, any recent VA and private treatment records should also be obtained. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, evidence associated with the Veteran's claim file during the pendency of this appeal has raised the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

In the Veteran's December 2010 statement, he asserted that his major depressive disorder causes significant occupational impairment.  He specifically noted that while he is currently employed with a residential cleaning service, he is making less than the minimal wage.  

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

As the evidence suggests that the Veteran's service-connected major depressive disorder may preclude substantially gainful employment, the issue of entitlement to a TDIU is properly before the Board.  The Veteran has not been provided with notice and assistance with respect to TDIU.  He must be provided with such upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he complete a VA Form 21-8940 and submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history. 

2.  As the Veteran to identify, and authorize VA to obtain, any and all outstanding private treatment records related to his fibromyalgia with irritable bowel syndrome and major depressive disorder.  Obtain any identified, non-duplicative private records, as well as VA treatment records since October 2010, and associate them with the claims file.

If any requested records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  After any additional evidence has been associated with the claims file, schedule the Veteran for appropriate examinations to determine the current severity of his service-connected fibromyalgia with irritable bowel syndrome and major depressive disorder.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  All indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

a) The appropriate examiners are to describe all symptomatology related to the Veteran's service-connected fibromyalgia with irritable bowel syndrome and major depressive disorder.  

b) With regard to the major depressive disorder, the appropriate examiner is to report the severity of this disorder in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the disorder.  

The examiner is also to report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  The examiner should set forth a complete rationale for all findings and conclusions.  

c) Finally, the examiners (or a vocational rehabilitation specialist) are to provide an opinion as to the functional effects of the Veteran's service-connected fibromyalgia with irritable bowel syndrome and major depressive disorder on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

A fully articulated rationale for all opinions expressed must be provided.  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




